             Case 1:20-cv-05863-LLS Document 6 Filed 12/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHELLE D. NAPPI,

                                  Plaintiff,

                      -against-
                                                                  20-CV-5863 (LLS)
NEW YORK STATE OFFICE OF MENTAL
HEALTH; ANN M. SULLIVAN;                                         CIVIL JUDGMENT
COMMISSIONER OF COMMUNITY
ACCESS, INC.; EIGHT COOPER EQUITIES,
LLC,

                                  Defendants.

          Pursuant to the order issued December 9, 2020, dismissing the complaint,

          IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed as

barred by the Rooker-Feldman doctrine. Because Plaintiff seeks mandamus relief against state

officials, and this Court does not have jurisdiction to grant such relief, mandamus relief is

denied.



SO ORDERED.

Dated:      December 9, 2020
            New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
